Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 12 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 12, the applicant argues that the cited prior art does not teach determining distance and angle based on a voltage of a single received signal via a look-up table [see applicant’s arguments pg. 14 L. 9-15].
The claim as written does not claim the argued limitations. The claim only claims determining a distance and an angle based on a first voltage of the first received signal. The claim as written does not recite a look-up table. Also, the claim does not recite that the determination is only (emphasis added) based on a voltage of a single received signal. Therefore, the claim as written can be interpreted as making the determination based on one or more received signals including the first voltage the first received signal. Furthermore, claims 1, 13, 16 and 17 and paragraph 0044 recites that two signals are transmitted, which means that the determination is based on two transmitted signals that are received by the receiver and not with a single signal as argued by the applicant. 
Furthermore, the applicant did not argued the official notice used by the examiner regarding the limitation of the transceivers. Therefore, the limitation of transceivers has become applicant’s admitted prior art.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in lines 8-9 “the low frequency signal and the high frequency signal combining into a signal corresponding to the waveform”. Paragraph 0044 lines 12-22 of the specification recites that a low frequency signal forms a near field distribution, that a high frequency signal forms a second near field distribution and that the receiver converts both signals into a near quasi-stationary electromagnetic field distribution and enables both signals 

In regards to claims 2-11, the claims are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Applicant’s Admitted Prior Art (AAPA), Schorman (US-5,224,121) and Zilberman (US-2008/0319349).

In regards to claim 12, Camacho teaches a system comprising a first transmitter disposed on an extremity of a subject and comprising a first antenna [fig. 1 elements 104, col. 3 L. 1-6 and L. 13-16]. Also, Camacho teaches that the system comprises a second receiver disposed on a chest/torso of the subject and comprising a second antenna [fig. 1 element 106, col. 4 L. 66-67, col. 5 L. 1-5 and L. 60-67]. Furthermore, Camacho teaches that the system comprises a processor device coupled to the first transmitter and second receiver via cables, wherein the processor device comprises a signal processing circuit; a signal source coupled to the signal processing circuit, the signal source being configured to generate a waveform [fig. 1 element 112 130 and cables connecting to elements 104 and 106, col. 3 L. 1-9 and L. 13-16]. Camacho further teaches that the first transmitter is configured to transmit a signal corresponding to the waveform via the first antenna, and that the second receiver is configured to receive the signal as a first received signal via the second antenna [fig. 1 element 104 and 106, col. 3 L. 1-6, 13-16 and 33-38].
Camacho does not teach that the first transmitter and the second receiver are transceivers. 
On the other hand, AAPA teaches that transceivers are well known in the art.
One of ordinary skill in the art, before the filling date of the claimed invention, would have modified the system taught by Camacho and would have used a first and a second electromagnetic transceiver instead of the first transmitter and the second receiver because the transceivers will permit the system to use one or both of the transceivers as a transmitters and one or both of the transceivers as a receiver.

On the other hand, Schorman teaches that a processor can use a switching matrix in order to select a transceiver from a plurality of transceivers to perform a desired function [fig. 1 element 12, col. 2 L. 6-8]. This teaching means that the system comprises a signal switching matrix coupled to the signal processing circuit, the signal source, the first transceiver, and the second transceiver, wherein the switching matrix is {04818161 i 1}-4-Application No.: 16/038,594Response to Non-Final Office Action of April 12, 2021configured to route a waveform to the first transceiver when the first transceiver is used as a transmitter, wherein the second transceiver when used as a receiver is configured to send a received signal to the switching matrix, and wherein the switching matrix is configured to route the received signal to the signal processing circuit.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Schorman’s teachings of using a switch matrix to select the transceivers in the method taught by the combination because it will permit the processor to activate each transceiver only when it is needed.
The combination of Camacho, AAPA and Schorman teaches that the signal processing circuit is configured to determine a position of the first transceiver relative to a position of the second transceiver based on a first voltage of the first received signal [see Camacho col. 3 L. 35-38, col. 5 L. 5-8]. However, the combination does not teach that the determination of the position includes a determination of a distance and an angle between a position of the first transceiver and the second transceiver.
On the other hand, Zilberman teaches that the determination of the position includes a determination of a distance and an angle between a position of the first 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Zilberman‘s teachings of determining the distance and angle between the transceivers in the system taught by combination because it will permit the system to calculate the posture of a user with more accuracy.

In regards to claim 19, the combination of Camacho, AAPA, Schorman and Zilberman, as applied in claim 12 above, teaches that the system is a wearable device that can be worm on any part of the body such as the chest and that the device comprises the processor device, the cables, the first transceiver and the second transceiver [see Camacho fig. 1, col. 5 L. 3-8 and L. 47-50].
The combination does not explicitly teach that the device is built as a wearable harness. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modify the device taught by the combination and make it a harness because a harness permits the device to securely attach to the user’s body. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Applicant’s Admitted Prior Art (AAPA), Schorman (US-5,224,121) and Zilberman (US-2008/0319349) as applied to claim(s) 12 above, and further in view of Teichmann et al. (US-2018/0123843).

In regards to claim 16, the combination of Camacho, AAPA, Schorman and Zilberman, as applied in claim 12 above, does not teach that the antenna of the first transceiver comprises a port, a ground terminal, a coil and capacitance.
On the other hand, Kato teaches that a transceiver can be connected to the processor via cable using a connector [fig. 19 element 41, col. 1 L. 26-31].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kato’s teachings of using a connector to connect the transceiver with the processor in the system taught by the combination because a connector permits the processor to couple with the transceiver in an easy way.
The combination of Camacho, AAPA, Schorman, Zilberman and Kato teaches that the waveform is received by the transceiver from the processor [see Camacho col. 3 L. 14-16, col. 5 L. 3-5], and that the connector is used to couple the transceiver with the processor [see Kato fig. 19 element 41, col. 1 L. 26-31]. This teaching means that the connector/port is configured to receive the waveform. Also, the combination teaches that the antenna is coupled between the port and a ground terminal [see Kato fig. 19 elements ANT and 41]. Furthermore, the combination teaches that a capacitance is coupled in parallel with the antenna between the port and the ground terminal [see Kato fig. 19 elements ANT and C1].
The combination of Camacho, AAPA, Schorman, Zilberman and Kato does not teach that the antenna comprises a coil.
On the other hand, Teichmann teaches that an antenna can comprise a coil having an inductance coupled and a capacitance coupled in parallel with the coil [par. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Teichmann’s teachings of a low frequency coil antenna having a capacitor in parallel in the method taught by the combination because this type of antenna provides reliable communication without consuming a low of power.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Applicant’s Admitted Prior Art (AAPA), Schorman (US-5,224,121) and Zilberman (US-2008/0319349) as applied to claim(s) 12 above, and further in view of Thompson et al. (US-7,209,790).

In regards to claim 18, the combination of Camacho, AAPA, Schorman and Zilberman, as applied in claim 12 above, does not teach that the method comprises an amplifier, a digital acquisition card and a filtering process block.
On the other hand, Thompson teaches that a processor device comprises an amplifier to amplify the first received signal [col. 3 L. 50-54]. Also, Thompson teaches that the processor comprises an analog to digital converter (digital acquisition card) configured to digitize the first received signal [col. 3 L. 50-54]. Thompson further teaches that the processor comprises a filtering block configured to perform digital filtering of the first received signal [col. 3 L. 58-62]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Thomson’s teachings of amplifying, digitizing and .

Allowable Subject Matter

Claim(s) 13-15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 13, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: a third transceiver disposed on the torso of the subject and comprising a third antenna, the third transceiver being configured to receive the signal as a second received signal via the third antenna and to send the second received signal to the switching matrix, the switching matrix being configured to route the second received signal to the signal processing circuit, and the signal processing circuit being configured to determine the position of the first transceiver based further on a second voltage of the second received signal.  

In regards to claims 14 and 15, the claims 14 and 15 would be allowable due to their dependency on claim 13.

In regards to claim 17, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: the first transceiver further comprising: a printed circuit antenna coupled to the port and configured to operate in a 2.4 GHz frequency band.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685